Citation Nr: 0828133	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  00-02 267	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder to include an adjustment disorder with depressed 
mood. 

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for a left arm 
disability.

3. Whether new and material evidence has been presented to 
reopen the claim of service connection for a low back 
disability.

4. Entitlement to a rating higher than 10 percent for 
cervical strain with degenerative joint disease prior to June 
2, 2005, and to a rating higher than 20 percent thereafter.

5. Entitlement to a rating higher than 10 percent for 
chondromalacia of the right knee. 
 
6. Entitlement to a rating higher than 10 percent for 
chondromalacia of the left knee.

7. Entitlement to a rating higher than 10 percent for 
residuals of a fractured right little finger.
REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1981 to October 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in June 1999, in July 
2002, and in March 2003 of a Department of Veterans Affairs 
(VA) Regional Office (RO).

In correspondence, dated in January 2007, the veteran 
withdrew her appeal on the claim for increase for migraine 
headache.  38 C.F.R. § 20.204.

In November 2007, the veteran, through her appointed 
representative, withdrew her request for a hearing.  38 
C.F.R. § 20.704.


FINDINGS OF FACT

1. In a rating decision in April 1996, the RO denied the 
veteran's application to reopen the claim of service 
connection for a psychiatric disorder; after the veteran was 
notified of the adverse determination and of her procedural 
and appellate rights, she did not file an appeal of the 
adverse determination. 



2. The additional evidence presented since the rating 
decision in April 1996 by the RO, denying the veteran's 
application to reopen the claim of service connection for a 
psychiatric disorder, is cumulative of evidence previously 
considered, or when considered by itself or with previous 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

3. In a rating decision in June 1999, the RO denied the 
veteran's claim of service connection for a left arm 
disability; after the veteran was notified of the adverse 
determination and of her procedural and appellate rights, she 
did not file an appeal of the adverse determination. 

4. The additional evidence presented since the rating 
decision in June 1999 by the RO, denying service connection 
for a left arm disability, is either cumulative of evidence 
previously considered, or when considered by itself or with 
previous evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 

5. In a rating decision in December 2000, the RO denied the 
veteran's application to reopen the claim of service 
connection for a low back; after the veteran was notified of 
the adverse determination and of her procedural and appellate 
rights, she did not file an appeal of the adverse 
determination.

6. The additional evidence presented since the rating 
decision in December 2000 by the RO, denying the veteran's 
application to reopen the claim of service connection for a 
low back disability, is either cumulative of evidence 
previously considered, or when considered by itself or with 
previous evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 

7. Prior to June 2, 2005, cervical strain with degenerative 
joint disease was not shown to be productive of moderate 
limitation of motion or moderate intervertebral disc syndrome 
with recurring attacks; forward flexion of greater than 15 
degrees but not greater than 30 degrees, or a combined range 
of motion of not greater than 170 degrees; or, intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.

8. As of June 2, 2005, cervical strain with degenerative 
joint disease is not shown to be productive of forward 
flexion of 15 degrees or less, or intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.

9. Chondromalacia of the right knee is manifested by moderate 
crepitus with tenderness in the right patellofemoral area; 
flexion limited to 120 degrees with pain between 100 to 120, 
and full extension limited by pain following repetitive use; 
from June 2, 2005, the right knee disability is also 
manifested by slight instability. 

10. Chondromalacia of the left knee is characterized by 
essentially full range of motion with moderate crepitus and 
tenderness.

11. The residuals of a fracture of the right little finger 
are manifested by pain and decreased range of motion at the 
level of the metacarpophalangeal joint.


CONCLUSIONS OF LAW

1. The rating decision in April 1996 by the RO, denying the 
veteran's application to reopen the claim of service 
connection for a psychiatric disorder, became final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.104(a) (2007).

2. The additional evidence presented since the rating 
decision in April 1996 by the RO, denying the veteran's 
application to reopen the claim of service connection for a 
psychiatric disorder, is not new and material, and the claim 
of service connection for a psychiatric disorder is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2001). 

3. The rating decision in June 1999 by the RO, denying the 
veteran's claim of service connection for a left arm 
disability, became final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.104(a) (2007).

4. The additional evidence presented since the rating 
decision in June 1999 by the RO, denying the claim of service 
connection for a left arm disability, is not new and 
material, and the claim of service connection for a left arm 
disability is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2001).

5. The rating decision in December 2000 by the RO, denying 
the veteran's application to reopen the claim of service 
connection for a low back disability, became final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.104(a) (2007).

6. The additional evidence presented since the rating 
decision in December 2000 by the RO, denying the veteran's 
application to reopen the claim of service connection for a 
low back disability, is not new and material, and the claim 
of service connection for a low back disability is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2001).

7. Prior to June 2, 2005, the criteria for a rating higher 
than 10 percent for cervical strain with degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.40. 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5290, 5293 (as in effect prior to September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (as in effect September 26, 2003); as of June 2, 
2005, the criteria for a rating higher than 20 percent for 
cervical strain with degenerative joint disease of have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (as in 
effect September 26, 2003).

8. The criteria for a rating higher than 10 percent for 
chondromalacia of the right knee disability based on 
limitation of motion have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 &. Supp. 2008); 38 C.F.R. §§4.40, 
4.45, 4.59, 4.71a Diagnostic Codes 5003, 5014, 5260, 5261 
(2007).

9. The criteria for a rating of 10 percent for instability of 
the right knee from June 2, 2005, have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 &. Supp. 2008); 38 C.F.R. § 4.71a 
Diagnostic Code 5257 (2007).

10. The criteria for a rating higher than 10 percent for left 
knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 &. Supp. 2008); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 (2007).

11. The criteria for a rating higher than 10 percent for 
residuals of a fractured right little finger not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 &. Supp. 2008); 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5227, 5230 (2005).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, such as a specific 
measurement or test result, the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The initial rating decision in June 1999 by the RO, denying 
the veteran's application to reopen the claim of service 
connection for a psychiatric disorder preceded the enactment 
of the VCAA.  As the VCAA notice was not mandated at the time 
of the initial rating decision in June 1999, the RO did not 
err in not providing such notice, but the veteran does have 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The RO provided post-adjudication VCAA notice by letters in 
October 2003, in September 2004, in March 2006, and in July 
2006 



The veteran was notified that new and material evidence was 
needed to reopen the claims of service connection, namely, 
evidence that was not repetitive or cumulative of evidence 
previously submitted and the that new and material evidence 
must pertain to the reason the claim was previously denied.  
The notice included the type of evidence needed to 
substantiate the underlying claims of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was notified that VA would obtain service records, VA 
records, and records from other Federal agencies, and that 
she could submit records not in the custody of a Federal 
agency, such as private medical records or authorize VA to 
obtain any such records on her behalf.  The notice included 
the provisions for the effective date of the claims and for 
the degree of disability assignable. 

On the claims for increase, the veteran was also notified of 
the evidence needed to substantiate the claims, namely, 
evidence demonstrating a worsening or increase in severity of 
a disability and the effect that worsening had on employment 
and daily life. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (notice of the evidence necessary to reopen the 
claim and the evidence necessary to establish the underlying 
claim for the benefit sought); of Dingess v. Nicholson, 19 
Vet. App. 473 (2006)(notice of the elements of the claim), 
and of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (a 
worsening or increase in severity of a disability and the 
effect that worsening has on employment and daily life, 
except general notice of the criteria of the Diagnostic Code 
under which the claimant is rated, which consists of a 
specific measurement or test result).
.
As the VCAA notice came after the initial adjudications, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication. The timing error 
was cured by content-complying VCAA notice after which the 
claims were readjudicated as evidenced by the supplemental 
statement of the case, dated in September 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.)

To the extent that the VCAA notice did not include the 
Diagnostic Codes under which the claimant is rated, at this 
stage of the appeal, when the veteran already has notice of 
the pertinent Diagnostic Codes and rating criteria as 
provided in the statement of the case, there is no reasonable 
possibility that further notice of the exact same information 
would aid in substantiating the claims. As the content error 
did not affect the essential fairness of the adjudication of 
the claims for increase, the presumption of prejudicial error 
as to the content error in the VCAA notice is rebutted.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim); Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained VA records and 
private medical records.

In new and material evidence claims, a VA medical examination 
or medical opinion is not authorized unless new and material 
evidence is presented, which is not the case here.  38 C.F.R. 
§ 3.159(c)(4)(iii).  

The veteran was afforded VA examinations to evaluate the 
claims for increase.  As the veteran has not identified any 
additional evidence pertinent to her claims, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claims

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

Regardless of the RO's characterization of the claim, the 
Board is without jurisdiction to consider the substantive 
merits of the claim for service connection in the absence of 
a finding that new and material evidence has been presented.  
The Board therefore must determine whether new and material 
evidence has been received to reopen the previously denied 
claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).

As the claims to reopen were filed prior to August 29, 2001, 
the regulatory definition of new and material evidence in 
effect before August 29, 2001, applies. Under the then 
regulatory definition, new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).




Psychiatric Disorder

The Rating Decision in April 1996 and Evidence Previously 
Considered

In an April 1996 rating decision, the RO denied the veteran's 
application to reopen the claim of service connection for a 
psychiatric disorder because the evidence was not new and 
material on the question of whether the psychiatric disorder 
shown after service was incurred in service, and the absence 
of such favorable evidence was the basis for the previous 
denial of the claim.  After the veteran was notified of the 
rating decision in April 1996 by the RO and of her appellate 
rights, she did not appeal the rating decision, and by 
operation of law the rating decision by the RO became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The evidence considered at the time of the rating decision in 
April 1996 by the RO consisted of the following:

The service treatment records show that the veteran was seen 
on many occasions for job stress and associated complaints.  
From December 1981 to March 1982, she was followed in the 
mental hygiene clinic for problems, including depression.  In 
December 1982, the veteran complained of not getting along 
with certain personnel and of mood swings, depression, 
restlessness, and difficulty sleeping.  The assessment was 
depression, partly situational.  In December 1985, the 
provisional diagnosis of anxiety reaction.  

In May 1987, the veteran was hospitalized for a suicidal 
gesture in which she took an overdose of Valium.  The 
following month, she was taken to the emergency room for 
another possible overdose.  The assessment was alcohol abuse.  
In August 1987, the veteran was hospitalized for five days 
after complaining of thoughts of dying.  She complained of 
stress and revealed an extensive history of occupational and 
family problems.  The diagnosis was adjustment disorder.  
Following her discharge from the hospital she was given a 
physical profile of adjustment disorder with depressed mood.

After service on VA examination in January 1988, the 
diagnoses were somatoform disorder and personality disorders. 
 
VA and private medical records show that in June 1993 the 
veteran complained of anxiety attacks.

Application to Reopen and Additional Evidence 

In May 1998, the veteran applied to reopen the claim of 
service connection for a psychiatric disorder. 

The additional evidence presented since the rating decision 
in April 1996 consists of private and VA records, as well as 
the veteran's statements.

In February 1995, the veteran was treated for depression.  In 
2000, the veteran was hospitalized for anxiety, and the 
diagnoses were substance abuse, anxiety and depression since 
April 1999, character disorder and a borderline personality 
disorder.  In October 2003, history included depression.  
From 2005 through 2006, symptoms of depression, anxiety 
disorder, borderline personality disorder, and polysubstance 
abuse were documented.  

As the claim was previously denied because there was no 
medical evidence of a link between the post-service 
psychiatric disorder to include an adjustment disorder with 
depressed mood and service, the additional medical evidence 
since the rating decision by the RO in April 1996 is not new 
and material evidence because it is cumulative, that is, 
supporting evidence of previously considered evidence, 
namely, evidence of a post-service psychiatric disorder.  And 
cumulative evidence does not meet the regulatory definition 
of new and material evidence under 
38 C.F.R. § 3.156 (2001).

To the extent the veteran's statements are offered as 
evidence of a nexus between her current psychiatric disorder 
and service, where, as here, there is a question of medical 
causation, not capable of lay observation, competent medical 
evidence is required to substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  
38 C.F.R. § 3.159.  As a lay person, the veteran is not 
qualified through education, training, and expertise to offer 
an opinion on medical causation.  

For this reason, the Board rejects the veteran's statements 
as competent evidence to reopen the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the claim is not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

Left Arm Disability

The Rating Decision in June 1999 and Evidence Previously 
Considered

In a June 1999 rating decision, the RO denied the veteran's 
claim of service connection for a left arm disability on the 
grounds that the veteran did not have a chronic left arm 
disability that was incurred in service.  After the veteran 
was notified of the rating decision of June 1999 and of her 
appellate rights, she did not appeal the rating decision, and 
by operation of law the rating decision by the RO became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The evidence considered at the time of the rating decision in 
June 1999 by the RO consisted of the following:

The service treatment records show that the veteran 
complained of left shoulder pain and swelling in October 
1983, in relation to a motor vehicle accident.  In May 1985, 
the veteran complained of neck and shoulder pain related to 
stress.  

After service in February 1988, the veteran complained of 
pain in the left arm for two weeks duration, and a history of 
a shoulder injury in motor vehicle accident.  The diagnosis 
was frozen shoulder.  In March 1988, paresthesia was noted, 
but an electrodiagnostic study was normal.  

In October 1989 on VA examination, the veteran complained of 
swelling in the shoulder.  In November 1991 and September 
1995, the veteran complained of left arm pain.   

Application to Reopen and Additional Evidence 

In June 2001, the veteran applied to reopen the claim of 
service connection for a left arm disability. 

The additional evidence presented since the rating decision 
in June 1999, consists of additional private and VA records, 
as well as the veteran's statements.

In April 2001, limited range of motion of the left shoulder 
was noted.  In June 2002, the veteran complained of left arm 
swelling.  In August 2005, X-rays of the left shoulder were 
unremarkable.  In October 2005, the veteran complained of 
neck pain radiating to the left shoulder and arm.  

The additional medical evidence since the rating decision by 
the RO in June 1999 is not new and material evidence because 
it is cumulative, that is, supporting evidence of previously 
considered evidence, namely, evidence of post-service left 
arm symptoms.  And cumulative evidence does not meet the 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156 (2001).

To the extent the veteran's statements are offered as 
evidence of a nexus between her current left arm symptoms and 
service, where, as here, there is a question of medical 
causation, not capable of lay observation, competent medical 
evidence is required to substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  
38 C.F.R. § 3.159.  As a lay person, the veteran is not 
qualified through education, training, and expertise to offer 
an opinion on medical causation.  

For this reason, the Board rejects the veteran's statements 
as competent evidence to reopen the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the claim is not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993). 

Low Back Disability 

The Rating Decision in December 2000 and Evidence Previously 
Considered

In a rating decision in December 2000, the RO denied the 
veteran's application to reopen the claim of service 
connection for low back disability because the evidence was 
not new and material on the question of whether the low back 
disability was related to service.  After the veteran was 
notified of the December 2000 decision and of her appellate 
rights, she did not appeal the rating decision, and by 
operation of law the rating decision by the RO became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The evidence considered at the time of the rating decision in 
December 2000, consisted of the following:

The service treatment records show that starting in late 1981 
the veteran complained sporadically of back pain.  Often 
these complaints were associated with a genitourinary problem 
or pregnancy.  In November 1984, she suffered a possible low 
back strain, after some heavy lifting.  In April 1987, X-rays 
of the lumbosacral spine were within normal limits, and an 
orthopedic consultant found no musculoskeletal pathology. 
 
After service on VA examination in December 1987, history 
included a back injury in service in 1982 or 1983, when the 
veteran was involved in a vehicle accident. Despite the 
veteran's subjective complaints, there were no objective 
findings of a back disability.  The diagnosis was a history 
of recurrent lumbosacral strain, symptomatic, chronic. 
 
Medical records, dated in February 1992, showed that the 
veteran suffered low back strain after a lifting incident at 
home.  In March 1992, she complained of low back strain while 
bowling.  

Medical records, dated from February 1993 to June 1993, 
document complaints of back pain. Private medical records in 
1998 and in 2000 show complaints of low back pain and 
treatment for muscle spasms.  

In July 2000, the veteran complained of chronic low back pain 
after the birth of her twins eight months previously. A 
history of chronic back pain was noted in September 2000.  In 
October 2000, degenerative joint disease of the lumbar spine 
with L-5 radiculopathy was noted. 

Application to Reopen and Evidence Previously Considered 

In June 2001, the veteran applied to reopen the claim of 
service connection for a low back disability.  

The additional evidence presented since the rating decision 
in December 2000, consists of additional private and VA 
records, as well as the veteran's statements.

VA and private medical records in October 2004 show that the 
veteran had degenerative joint disease and herniated discs.  
In June 2005, history included low back pain since 1999.  In 
July 2005, X-ray revealed degenerative changes and a disc 
bulge.  In August 2005, the pertinent findings were lumbar 
disc disease and chronic pain syndrome. 

As the claim was previously denied because there was no 
medical evidence of a link between the post-service back 
disability and service, the additional evidence since the 
rating decision in December 2000 is not new and material 
evidence because it is cumulative, that is, supporting 
evidence of previously considered evidence, namely, evidence 
of a post-service low back disability.  And cumulative 
evidence does not meet the regulatory definition of new and 
material evidence under 
38 C.F.R. § 3.156 (2001). 

To the extent the veteran's statements are offered as 
evidence of a nexus between her current low back disability 
and service, where, as here, there is a question of medical 
causation, not capable of lay observation, competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay 
person, the veteran is not qualified through education, 
training, and expertise to offer an opinion on medical 
causation.  

For this reason, the Board rejects the veteran's statements 
as competent evidence to reopen the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the claim is not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

Claims for Increase 

General Rating Policy 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In any form of arthritis, 
painful motion is also a factor.  38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Cervical Strain with Degenerative Joint Disease 

In a decision in July 1995, the Board granted service 
connection for cervical strain.  In implementing the grant of 
service connection, the RO assigned a 10 percent rating under 
Diagnostic Code 5290 based on limitation of motion of the 
cervical spine. 

The current claim for increase was received in June 2001. 

On VA examination in January 2003, the veteran complained of 
occasional tightness in the cervical spine.  On physical 
examination, there was no apparent guarding or spasm in the 
cervical spine.  The examiner noted full active motion of the 
cervical spine.  With neurological examination, the upper 
extremities revealed physiologic and symmetrical reflexes, 
strength and sensation.  Tinel's sign was negative on the 
wrist and elbow.  No atrophy was noted.  X-rays showed 
degenerative joint disease.  


On VA examination in June 2005, the veteran complained of 
neck pain, radiating to the left shoulder.  The pain was 
associated with moderate muscle spasms.  The veteran 
complained of daily flare-ups of pain, precipitated by sudden 
motion and associated with limitation of function.  

Forward flexion of the cervical spine was to 35 degrees with 
pain and spasm between 20 and 35 degrees, extension was to 30 
degrees with pain between 20 and 30 degrees, left lateral 
flexion was to 30 degrees with pain between 20 and 30 
degrees, right lateral flexion was to 40 degrees, and left 
and right lateral rotation was to 60 degrees.  Sensory 
examination was adequate, strength was 5 out 5 with adequate 
motor tone.  The deep tendon reflexes were +2, and the 
LaSegue's sign was negative.  The examiner expressed the 
opinion that joint function may be additionally limited by 
pain, following repetitive use.  There was no weakness, lack 
of endurance, or fatigabilty.  

In October 2005, the veteran complained of neck pain 
radiating to the left arm.  The cervical spine showed 
tenderness and muscle spasms on palpitation.  Range of motion 
of the cervical spine was restricted on flexion, extension, 
right and lateral bending, by about 20 percent.  The veteran 
denied bladder involvement.  Nerve conduction studies of the 
upper extremities revealed no abnormalities.  

In December 2005, tenderness of the cervical spine and muscle 
spasms were noted. Range of motion was restricted on flexion, 
extension, right and lateral bending, by about 10 percent.

In a rating decision in September 2006, the RO increased the 
rating for the cervical spine disability to 20 percent, 
effective June 2, 2005.  




A Rating Higher than 10 percent prior to June 2, 2005

Under Diagnostic Code 5290, the criterion for the next higher 
rating, 20 percent, is moderate limitation of motion of the 
cervical spine. 

On VA examination in January 2003, the examiner noted full 
active motion of the cervical spine.  There was no apparent 
guarding or spasm of the cervical spine or functional loss 
due to pain or painful movement.  There were no other 
relevant findings.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the criterion for a rating higher than 10 percent under 
Diagnostic Code 5290, considering 38 C.F.R. §§ 4.40, 4.45 and 
4.59, had not been met prior to June 2, 2005.

Another potential applicable Diagnostic Code is Diagnostic 
Code 5293.  Under Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome, the criteria for the next 
higher rating, 20 percent, are moderate symptoms of 
intervertebral disc syndrome with recurring attacks.  On VA 
examination in January 2003, no objective neurological 
abnormality was reported.  And in the absence of findings of 
intervertebral disc syndrome with recurring attacks, the 
criteria for a higher rating under Diagnostic Code 5293 has 
not been met prior to June 2, 2005. 

The schedular criteria for rating a disability of the 
cervical spine disability were amended twice during the 
pendency of the appeal. 67 Fed. Reg. 54345- 54349 (August 22, 
2002) (effective September 23, 2002); 68 Fed. Reg. 51454- 
51458 (August 27, 2003) (effective September 26, 2003). 

The criteria under Diagnostic Code 5293were changed effective 
from September 23, 2002.  The rating schedule for the spine 
was changed effective September 26, 2003, at which time 
Diagnostic Code 5293 was changed to Diagnostic Code 5243 and 
Diagnostic Code 5290 was changed to Diagnostic Code 5237.



Under Diagnostic Coder 5293 as of September 2002, the 
criteria for the next higher rating, 20 percent, for 
intervertebral disc syndrome are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  The 
amended regulation also provided that intervertebral disc 
syndrome may be evaluated on the basis of separate 
evaluations of chronic orthopedic and neurologic 
manifestations.

Under 38 C.F.R. § 4.71a in effect as of September 2003), 
Diagnostic Code 5237 (cervical strain), Diagnostic Code 5242 
(degenerative arthritis of the spine), and Diagnostic Code 
5243 (intervertebral disc syndrome) are all rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  

The General Rating Formula provides that a 20 percent rating 
is warranted where forward flexion of the cervical spine is 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, there is muscle spasm or 
guarding severe enough to result in an abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

In addition, intervertebral disc syndrome may be rated under 
either the General Rating Formula or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in a higher rating.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 20 percent rating is 
warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.

Under the Rating Schedule, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The normal combined range of motion of the cervical 
spine is 340 degrees.

There is no evidence prior to June 2, 2005, of limitation of 
forward flexion greater than 15 degrees but not greater than 
30 degrees or a combined range of motion not greater than 170 
degrees.  In addition, the evidence does not show that the 
veteran had any abnormal neurological findings.  And 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, was not demonstrated.  
Accordingly, prior to June 2, 2005, a rating higher than 10 
percent under either the General Rating Formula or the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes had not been met. 

A Rating Higher than 20 percent from June 2, 2005

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the criteria for the newt higher rating, 30 
percent, are forward flexion of the cervical spine of 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine.  

In addition, under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, the criteria for 
the next higher rating, 40 percent, are rating incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.

The medical evidence consists of a report of VA examination 
in June 2005.  The report shows that the veteran complained 
of neck pain with daily flare-ups associated with limitation 
of function.  Forward flexion was to 35 degrees with pain and 
spasm between 20 and 35 degrees, extension was to 30 degrees 
with pain between 20 and 30 degrees, left lateral flexion was 
to 30 degrees with pain between 20 and 30 degrees, right 
lateral flexion was to 40 degrees, and left and right lateral 
rotation was to 60 degrees.  Sensory examination was 
adequate, strength was 5 out 5 with adequate motor tone.  The 
deep tendon reflexes were +2, and the LaSegue's sign was 
negative.  



In October 2005, the veteran complained of neck pain 
radiating to the left arm.  The cervical spine showed 
tenderness and muscle spasms on palpitation.  Range of motion 
of the cervical spine was restricted on flexion, extension, 
right and lateral bending by about 20 percent.  The veteran 
denied bladder involvement.  Nerve conduction studies of the 
upper extremities revealed no abnormalities.  In December 
2005, range of motion was restricted on flexion, extension, 
right and lateral bending by about 10 percent.

For range of motion for the cervical spine, the veteran had 
forward flexion to 35 degrees with pain and spasm between 20 
and 35 degrees, which does not meet the criteria of flexion 
of 15 degrees or less or of favorable ankylosis, considering 
38 C.F.R. §§ 4.40, 4.45, 4.59.  And, there is no competent 
evidence to show intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

Accordingly, from June 2, 2005, a rating higher than 20 
percent under either the General Rating Formula or the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes have not been met. 

Chondromalacia of the Left and Right Knees 

Factual Background

On VA examination in March 2000, the veteran walked with a 
normal gait.  On physical examination, the veteran had full 
flexion and extension of each knee.  The veteran did have 
patellofemoral crepitus, tenderness, and tightness of the 
hamstrings in each knee.  There was no instability of either 
knee on posterior drawer and anterior Lachman's.  There were 
no meniscal signs, or varus and valgus instability in either 
knee.  X-rays revealed no significant degenerative changes.  

On VA examination in February 2002, the veteran complained of 
pain in her right and left knee, especially when lifting, 
climbing stairs, or any kind of physical exertion.  X-rays of 
the knees revealed a possible healed fracture at the proximal 
left fibula. 

On VA examination in January 2003, the veteran complained of 
left and right-sided anterior knee pain with occasional 
episodes of swelling.  She stated that she used a cane.  The 
examiner observed that the veteran walked with a nonantalgic 
gait.  The veteran demonstrated full range of motion.  There 
was mild crepitation and tenderness to palpitation around the 
patellofemoral articulations.  There was no instability of 
either knee.  She had no varus or valgus instability.  There 
were no meniscal signs or effusions noted.  

On VA examination in October 2003, the veteran complained of 
severe pain in the anterior aspect of the left knee and the 
posterior aspect of the right knee.  She also complained of 
instability. The examiner noted that the veteran used 
crutches and walked with an even gait.  She had full active 
range of motion.  There was mild crepitation.  The veteran 
complained of tenderness to palpitation around the 
patellofemoral articulations and the tendon insertion into 
the patella on the right.  There was no instability of either 
knee.  She had no varus or valgus instability.  There were no 
meniscal signs or effusions noted.  X-rays revealed 
degenerative changes.    

In January 2004, it was noted that the veteran had fallen.  
The veteran had active range of motion of the knees.  She was 
prescribed bilateral knee braces.

On VA examination in June 2005, the veteran complained pain 
in each knee associated weakness, fatigue, giving way, and 
swelling.  The veteran denied lack of endurance, 
fatigability, or locking.  She reported 3 episodes of flare-
ups of pain within the preceding nine months.  She stated 
that she had functional impairment due to flare-ups.  On 
examination, the veteran had an antalgic gait.  There was 
moderate crepitus with tenderness in the right patellofemoral 
area.  Flexion of the right knee was to 120 degrees with pain 
between 100 to 120 degrees.  She had full extension of the 
right knee.  There was a moderate valgus at 30 degrees of 
flexion of the right knee with a negative anterior and 
posterior drawer test.  The McMurray test was negative.  The 
examiner noted evidence of weak movement of the right knee 
after repetitive use.  The diagnosis included instability.

For the left knee there was also tenderness.  Flexion of the 
left knee was to 140 degrees with minimal tenderness and pain 
between 120 to 140.  She had full extension of the left knee.  
No varus or valgus were noted, and the anterior and posterior 
drawer test, as well as McMurray test, were negative.  X-rays 
of the knees revealed minimal degenerative changes, 
bilaterally.  Joint function was additionally limited by pain 
and weakness following repetitive use.  The major functional 
impairment was caused by pain.  

With respect to the left knee, the examiner also diagnosed 
chondromalacia with mild degenerative joint disease.  There 
was no evidence of weakness, lack of endurance or 
fatigabilty.  The joint function was additionally limited by 
pain following repetitive use to a mild degree.  

X-rays in 2005 revealed osteoarthritis of the each knee.  In 
December 2005, the veteran complained of bilateral knee pain 
associated with a slip and fall incident.  

On examination in February 2007, the veteran reported being 
on disability since 1999 due to inability to walk.  She 
related fracturing her right ankle in December 2006, after 
her knee gave way, causing her to fall.  The veteran used a 
wheelchair to get around.  The examiner noted that with the 
bilateral ankle fractures and severe chondromalacia of the 
knees it was extremely difficult to ambulate.  The examiner 
was unable assess range of motion because of the ankle 
fractures. 

Rating Criteria

The service-connected right and left knee chondromalacia have 
been assigned separate disability ratings of 10 percent by 
analogy under Diagnostic Code 5014 pertaining to 
osteomalacia.  38 C.F.R. § 4.20.

Under Diagnostic Code 5014, chondromalacia is rated as 
arthritis, which is rated on limitation of motion of the 
knee.  

Limitation of motion of the knee is rated under Diagnostic 
Code 5260 (limitation of flexion) and Diagnostic Code 5261 
(limitation of extension).  A separate rating may be assigned 
for limitation of flexion or for limitation of extension.

Under Diagnostic Code 5260, the criterion for a 10 percent 
rating is flexion limited to 45 degrees and the criterion for 
a 20 percent rating is flexion limited to 30 degrees.  38 
C.F.R. § 4.71a.

Under Diagnostic Code 5261, the criterion for a 10 percent 
rating is extension limited to 10 degrees and the criterion 
for a 20 percent rating is extension limited to 15 degrees.

Normal knee motion is from zero degrees of extension to 140 
degrees of flexion. 38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5257, pertaining to other impairment of 
the knee, a 10 percent rating is warranted for slight knee 
impairment due to recurrent subluxation or lateral 
instability.  A 20 percent rating is assigned for moderate 
recurrent subluxation or lateral instability. 

Right Knee Chondromalacia

A review of the medical evidence reveals that the veteran's 
service-connected right knee chondromalacia is characterized 
by moderate crepitus and tenderness in the right 
patellofemoral area, as well as complaints of stiffness, 
popping, increased pain while climbing stairs, on prolonged 
standing, swelling, and giving away of the knee causing her 
to fall, requiring the use of a knee brace and a cane for 
stability.   

Prior to the June 2005 VA examination, the medical records 
and VA medical examinations in March 2000, February 2002, 
January 2003, and October 2003, documented complaints of 
pain, swelling and giving way of the knee.  On examination, 
the right knee had full flexion and extension consistent with 
full active range of motion.  

Regarding limitation of flexion, on the latest VA examination 
in June 2005, flexion was limited to 120 degrees with pain, 
and evidence of weak movement of the right knee after 
repetitive use with no evidence of incoordination, which does 
not more nearly approximate limitation of flexion to 30 
degrees that is required for a 20 percent rating under 
Diagnostic Code 5260, considering functional loss due to 
pain, repetitive use, and weakness.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Regarding limitation of extension, the evidence of record 
shows that the veteran has full extension of the right knee, 
which does not more nearly approximate limitation of 
extension to 10 degrees that is required for a separate 10 
percent rating under Diagnostic Code 5261, considering 
functional loss due to pain, repetitive use, and weakness.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Such findings represent no significant loss of 
right knee extension and therefore do not meet the criteria 
for a separate compensable rating under Diagnostic Code 5261. 

Where as here, the veteran has arthritis, which is rated on 
limitation of motion, and instability, a separate rating for 
instability may be assigned based on additional disability.

The medical records and VA medical examinations in March 
2000, February 2002, January 2003, and October 2003, show 
that there was no instability of either knee on posterior 
drawer and anterior Lachman's.  There was no meniscal signs, 
or varus and valgus instability in either knee.  On VA 
examination in June 2005, the examiner diagnosed instability 
of the right knee.  The examiner noted instability of the 
right knee with a negative anterior and posterior ligament 
test.  

Under Diagnostic Code 5257, the criteria for a 10  percent 
rating based on instability is slight instability, which was 
found on the VA examination in June 2005, but not prior to 
that date.  



Accordingly, while slight instability was demonstrated, 
moderate instability, the criteria for the next higher 
rating, 20 percent under Diagnostic Code 5257, was not.

For the reasons articulated, a rating higher than 10 percent 
for chondromalacia of the right knee based on limitation of 
motion is not warranted, but a separate 10 percent rating is 
warranted based on slight instability from June 2, 2005, as a 
staged rating based on facts found.  Hart v. Mansfield, 21 
Vet. App. 505 (2007) 

Left Knee Chondromalacia

As for the left knee, on VA examinations in March 2000, 
February 2002, January 2003, and October 2003, there was full 
flexion and extension.  On VA examination in June 2005, 
flexion of the left knee was to 140 degrees with minimal 
tenderness and pain between 120 to 140 with no evidence of 
weakness, lack of endurance or fatigabilty.  The joint 
function was additionally limited by pain following 
repetitive use to a mild degree.  Limitation of flexion of 
the left knee does not more nearly approximate limitation of 
flexion to 30 that is required for a 20  percent rating under 
Diagnostic Code 5260, considering functional loss due to 
pain, repetitive use, and weakness.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Regarding limitation of extension, the evidence of record 
shows that the veteran has full extension of the left knee, 
which does not more nearly approximate limitation of 
extension to 10 degrees that is required for a separate 10 
percent rating under Diagnostic Code 5261, considering 
functional loss due to pain, repetitive use, and weakness.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Under Diagnostic Code 5257, left knee instability is not 
shown.  Accordingly, a separate rating under Diagnostic Code 
5257 for the left knee is not warranted. 



Residuals of a Fracture of the Right Little Finger

The service treatment records show that in December 1982 the 
veteran suffered a nondisplaced avulsion fracture of the 
middle phalanx of the right little finger. 

In a decision in July 1995, the Board awarded a 10 percent 
rating.

On VA examination in February 2002, the veteran complained of 
pain in the fifth right finger.  She indicated that she was 
right handed.  X-rays of the right hand revealed no bone or 
joint space abnormality.  

On VA examination in January 2003, the veteran complained of 
persistent difficulty with diminished range of motion of the 
right fifth finger.  On examination, she demonstrated full 
active motion with no apparent limitation.  The veteran 
described pain in the proximal interphalangeal joint.  There 
was no evidence of swelling.  The diagnosis was history of a 
fractured right little finger. 

On VA examination in October 2003, the veteran complained of 
pain in the right little finger.  The examiner noted full 
active range of motion of the little finger.  There was no 
swelling or evidence of rotational abnormality.  Isolated 
nerve, tendon and vascular testings were within normal 
limits.  X-rays of the right hand revealed no acute fracture, 
soft tissue swelling, or abnormalities of the bones and 
joints.  The diagnosis was fracture of the right little 
finger.  

On VA examination in June 2005, the veteran complained of 
mild pain and minimal functional impairment of the right 
little finger.  The examiner found evidence of an old 
fracture in the right fifth digit metacarpophalangeal joint.  
Flexion of the metacarpophalangeal joint was to 60 degrees, 
to 90 degrees in the proximal interphalangeal joint, and to 
70 degrees in the distal interphalangeal joint.  There was 
limited range of motion at the level of the 
metacarpophalangeal joint, but no evidence of weakness, lack 
of endurance or incoordination.  The diagnosis was history of 
fracture of the right little finger with decreased range of 
motion at the level of the metacarpophalangeal joint with no 
weakened movement.  

Analysis

The criterion for the next higher rating, 20 percent, is 
amputation of the little finger with metacarpal resection 
with more than one-half bone loss.  Diagnostic Code 5156.

With respect to the little finger, if both the 
metacarpophalangeal joint and the proximal interphalangeal 
joint of the little finger are ankylosed, the condition is to 
be evaluated as amputation without metacarpal resection.  
38 C.F.R. § 4.71, Note (3), preceding Diagnostic Codes 52160-
5230, including Diagnostic 5230, pertaining to limitation of 
motion of the little finger.  As ankylosis of both the 
metacarpophalangeal joint and the proximal interphalangeal 
joint of the little finger is not shown, the residuals of a 
fracture of the right little finger do not more nearly 
approximate amputation with metacarpal resection.   

For this reason, the preponderance of the evidence is against 
the claim for a higher rating, and the benefit-of-the-doubt 
rule does not apply.  
38 U.S.C.A. § 5107(b). 


                                                                         
(The Order follows on the next page.).




ORDER

As new and material evidence has not been presented, the 
claim of service connection for a psychiatric disorder to 
include an adjustment disorder with depressed mood is not 
reopened, and the appeal is denied. 

As new and material evidence has not been presented, the 
claim of service connection for a left arm disability is not 
reopened, and the appeal is denied. 

As new and material evidence has not been presented, the 
claim of service connection for a low back disability is not 
reopened, and the appeal is denied.  

Prior to June 2, 2005, a rating higher than 10 percent for 
cervical strain with degenerative joint disease is denied and 
from June 2, 2005, a rating higher than 20 percent is denied.

A rating higher than 10 percent for chondromalacia of the 
right knee based on limitation of motion is denied.  A rating 
of 10 percent for right knee instability from June 2, 2005, 
is granted subject to the law and regulations, governing the 
payment of monetary benefits.

A rating higher than 10 percent for left knee chondromalacia 
is denied.

A rating higher than 10 percent for residuals of a fracture 
of the right little finger is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


